DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant's amendment filed on 10/12/2021.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior office action.
The new grounds of rejection set forth below are necessitated by applicant's amendment filed on 10/12/2021. In particular, original Claim 1 has been amended to recite limitations not previously presented. Thus, the following action is properly made final. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-2, 4-5, and 7-12 are rejected under 35 U.S.C. 103 as being unpatentable over Voges et al (US 2017/0331053).

Regarding claim 1, Voges et al discloses the following compound ([0037] – Formula (A-VII) disclosed as Compound A):


    PNG
    media_image1.png
    270
    734
    media_image1.png
    Greyscale
.
Y is the same or different at each instance and is O and C(R1)2, where R1 is a C1-20 alkyl ([0017] and [0040]); the integers n and q are each zero (0) or one (1) ([0043]); and Ar2 is an aromatic ring system having 6 to 20 aromatic ring atoms ([0042]). Ar1 is given as (Page 4 [0036] – Ar1-1):

    PNG
    media_image2.png
    135
    209
    media_image2.png
    Greyscale
.
In the compound of the reference when the integer n is zero (0), one integer q is one (1), the other integer q is zero (0), one group Y is C(R1)2, where R1 is a C1-20 alkyl, and the other group Y is O, Formula (A-VII) in the reference becomes:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
,


    PNG
    media_image4.png
    138
    282
    media_image4.png
    Greyscale
.
The groups X1-X6, and X8-X10 are CH and where A1 is bonded to X7. In A1, i.e.

    PNG
    media_image5.png
    73
    135
    media_image5.png
    Greyscale
,
where the groups Ar1 and Ar2 are biphenyl, i.e. a C6 aryl substituted with a C6 aryl; the recited integer n is one (1) and the recited group L1 is a single bond or a phenylene, i.e. a C6 arylene given by Structural Formula 1 of the claims; and the groups R1 and R2 are methyl. 
	Alternatively, from the discussion above, it is noted that Formula (A-VII) of the reference encompasses the following compound:

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale
.
This compound is encompassed by Formula (C) of the claims, i.e.

    PNG
    media_image7.png
    108
    225
    media_image7.png
    Greyscale
.
The groups X1-X8, and X10 are CH and where A1 is bonded to X9. In A1, i.e.

    PNG
    media_image5.png
    73
    135
    media_image5.png
    Greyscale
,
where the groups Ar1 and Ar2 are biphenyl, i.e. a C6 aryl substituted with a C6 aryl; the recited integer n is one (1) and the recited group L1 is a single bond or a phenylene, i.e. a C6 arylene given by Structural Formula 1 of the claims; and the groups R1 and R2 are methyl. 
While the reference fails to exemplify the presently claimed compound nor can the claimed compound be "clearly envisaged" from the reference as required to meet the standard of anticipation (cf. MPEP 2 13 1-03), nevertheless, in light of the overlap between the claimed compound and the compound disclosed by the reference, absent a showing of criticality for the presently claimed compound, it is urged that it would have been within the bounds of routine experimentation, as well as the skill level of one of ordinary skill in the art, to use the compound which is both disclosed by the reference and encompassed within the scope of the present claims an thereby arrive at the claimed invention.

Regarding claim 2, Voges et al teaches all the claim limitations as set forth above. Given that the claims do not require recited Formulas D and E, the reference discloses the compound of the present claims.



Regarding claim 5, Voges et al teaches all the claim limitations as set forth above. Given that the claims do not require recited Formulas D and E, the reference discloses the compound of the present claims.

Regarding claim 7, Voges et al teaches all the claim limitations as set forth above. From the discussion above, the reference discloses Compound 309 of the claims, i.e.

    PNG
    media_image8.png
    312
    386
    media_image8.png
    Greyscale
.

Regarding claim 8, Voges et al teaches all the claim limitations as set forth above. Given that the claims do not require recited Formulas D and E, the reference discloses the compound of the present claims.


anode / hole injection layer / hole transport layer / emitting layer / electron transport layer / electron injection layer / cathode.
From the above, it is clear that the reference discloses a first electrode facing the second electrode and an organic layer interposed between the first and second electrodes. The disclosed compound, i.e. Compound A, is present in the hole transport layer ([0013]-[0014], [0067], and [0071]).

Regarding claim 10, Voges et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the organic layer comprising a hole injection layer, a hole transport layer, a light emitting layer, an electron transport layer and an electron injection layer.

Regarding claim 11, Voges et al teaches all the claim limitations as set forth above. As discussed above, the reference discloses that the hole transport layer comprises the disclosed compound.

Regarding claim 12, Voges et al teaches all the claim limitations as set forth above. Additionally, the reference discloses that the electron transport layer is deposited using a deposition process such as a solution process or a vapor deposition process ([0122] and [0124]).

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Voges et al (US 2017/0331053) as applied to claims 1-2, 4-5, and 7-12 above, and in view of Campos (US 6,278,237).

The discussion with respect to Voges et al as set forth in Paragraph 6 above is incorporated here by reference.

Regarding claim 13, Voges et al teaches all the claim limitations as set forth above. While the reference discloses a display device, the reference does not disclose that the consumer product is a flat panel display as recited in the present claims.
Campos discloses that typical applications of OLEDs include flat panel display (Column 2 Lines 21-25). In view of this teaching, it would have been obvious to one of ordinary skill in the art to use the OLED disclosed by Voges et al in a flat panel display, as doing so would amount to nothing more than use of known device for its intended use, in a known environment to accomplish entirely expected results.

Response to Arguments
Applicant's arguments filed 10/12/2021 have been fully considered but they are not persuasive. 

Applicants argue that Voges does not disclose specific examples correspond to claimed compounds B and C and that undue experimental is require to achieve the claimed compounds disclose the disclosure in Voges. However, firstly it is noted that while the reference does not In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967). 
Secondly, it is noted that undue experimentation is applicable to issues of enablement not whether or not the compound disclosed by Voges can be readily synthesized. Specifically, Applicants appear to be pointing to factor (H) as set forth in MPEP 2163.01 (a), However, this section of the MPEP is drawn to factors to be considered in determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement enablement requirement.

Applicants argue that the fact that a claimed compound many be encompassed by a disclosed generic formula does not by itself render that compound obvious. However, it is the Examiner’s position that Voges does not disclose a generic formula but rather discloses the formula of the compound’s core and further explicitly discloses the substituents that can be present on this core formula. Accordingly, the Examiner’s position remains absent evidence to the contrary that it would have been obvious to one of ordinary skill in the art to select any of the substituents disclosed by the reference, including those presently claimed and thereby arrive at the instantly claimed compound with a reasonable expectation of success.

Applicants further argue that in support of an obvious to try rationale, the Examiner must find that at the time of the invention there had been a recognized problem or need in the art and 

	“[H]owever, OLEDs comprising these materials in the hole transport layer are in need of improvement in relation to lifetime and efficiency”

Additionally, Paragraph [0012] further discloses that:
	
	“[T]here is additionally a need for hole transport material-dopant combinations having only low absorption in the visible region (VIS region). The p-dopants known in the prior art, for example NDP-2 or molybdenum oxide dopants, in combination with the  standard hole transport materials have absorptions in the VIS region.  Low absorption bands in the VIS region are highly desirable since absorptions in the VIS region affect the emission characteristics of the OLEDs and worsen the efficiency thereof”.

	In light of these sections, it is the Examiner’s position that the reference itself recognizes a problem or need in the art in the art for improved hole transport materials. 
	Furthermore, regarding a finite number of identified predictable potential solutions to the recognized need or problem, it is the Examiner’s position given that the reference discloses the substituents that can be present on the disclosed hole transport material, the reference discloses a finite number of substituents that can be utilized in order to obtain improve hole transport materials. .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER C. KOLLIAS whose telephone number is (571)-270-3869.  The examiner can normally be reached on Monday-Friday, 8:00AM – 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on (571)-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ALEXANDER C KOLLIAS/Primary Examiner, Art Unit 1767